Hooker, J.
The defendants leased certain premises— i. e., a store building — for a term of years, and entered into possession. A few months after, the building.was rendered untenantable by fire, and the defendants moved out, but retained the key. The plaintiff entered soon after, and began the reconstruction of the building, without saying anything upon the subject to the defendants at the time, though they were cognizant of the facts, and, a few weeks later, requested certain changes in the building. After its completion, defendants moved in, and have remained there since, paying the rent monthly,,as provided by the lease. This action was brought upon the lease to recover the rent for the period that defendants were out of the building. The plaintiff recovered, and defendants appeal; claiming that the conduct of plaintiff was an eviction, which relieved them from payment of the rent during that period. The parties appear to agree that the destruction of the building did not relieve defendants from their covenant to pay rent. The circuit judge found an implied assent to plaintiff’s entry, which precludes the theory of an eviction. Although the defendants were not consulted before plaintiff’s entry, they kept the key, and acquiesced in what he did. We think the conclusion of the circuit judge justified by the proofs.
The judgment is affirmed.
The other Justices concurred.